Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 8 are objected to because of the following informalities:  

Regarding claims 1 and 8, 
1). Indicators with parenthesis should be removed.
2). Claim 8 has indicators of (b) and (c) without (a).
3). Term “classification”, and/or “classify” is not an accurate term. It should be “encryption” and/or “encrypt”.

Regarding claim 2, there is no period at the end of claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 10 and 11 claimed a computer program product and a storage means. It can be interpreted as a software and/or a carrier wave signal. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "said encrypted input data" in 8th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 depends on claim 8, thus, it is rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (“Learning to Protect Communications with Adversarial Neural Cryptography”, IDS), hereinafter referred as Majumdar, in view of Sanfelix et al. (“Unboxing the White-Box Practical attacks against Obfuscated Ciphers”, IDS), hereinafter referred as Sanfelix.

Regarding claim 1, Abadi discloses a method for learning parameters (page 4 – 5, section 2.3) of a convolutional neural network, CNN (page 5, section 2.4, “a sequence of convolutional layers”), for data classification (page 5, section 2.4), the method comprising the implementation, by means for processing data (11) of a server (1) (page 3, Fig. 1, computer Bob), of steps consisting of: 
(a1) Learning, from an already classified learning database, the parameters of a CNN (pages 4 – 5, section 2.3, (initial) train, more training, refinements from its already determined parameters), called quantized CNN, such that said parameters are valued in a discrete space (page 2, 2nd para., implementing in float-point numbers is a qualified implementation having value in a discrete space; also page 5, section 2.5, 1st para., input data is also discrete); 
(a2) Generating an implementation of at least one layer of said quantized CNN (page 3, Fig. 1, implementation in Bob), said implementation being predetermined based on at least one of said learned parameters (page 4 – 5, section 2.3, neural network learning determine its parameters).
However, Abadi fails to explicitly disclose wherein the implementation is a white-box implementation.    
However, in a similar field of endeavor Sanfelix discloses a method for unboxing the white-box practical attacks against obfuscated ciphers (abstract). In addition, Sanfelix discloses that implementing a white-box implementation for data encrypting (section 1.3.2 – 1.3.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abadi, and using a white-box implementation. The motivation for doing this is to enhance protection against attacker so that the application of Abadi can be extended.

Regarding claim 2 (depends on claim 1), Abadi fails to explicitly disclose the method wherein the parameters of the quantized CNN are valued in space {0; 1}n with n≤8.
Abadi discloses the method wherein the parameters of the quantized CNN are valued in space bit values with n = 16, 32 and 64 (page 5, section 2.5).
	Abadi contains a “base” method upon which the claimed invention can be seen as an “improvement”.
	Abadi contains a “comparable” method that has been improved in the same way as the claimed invention (decrease n number).
One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method and the results would have been predictable to one of ordinary skill in the art (KSR scenario C, “Use of known technique to improve similar device (methods, or products) in the same way).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abadi, and the parameters of the quantized CNN are valued in space {0; 1}n with n≤8. The motivation for doing this is that application of Abadi can be further extended further to another discrete value space.

Regarding claim 3 (depends on claim 2), Abadi fails to explicitly disclose the method wherein n is equal to 1, 2 or 4.
Abadi discloses the method wherein n = 16, 32 and 64 (page 5, section 2.5).
	Abadi contains a “base” method upon which the claimed invention can be seen as an “improvement”.
	Abadi contains a “comparable” method that has been improved in the same way as the claimed invention (decrease n number).
One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method and the results would have been predictable to one of ordinary skill in the art (KSR scenario C, “Use of known technique to improve similar device (methods, or products) in the same way).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abadi, and wherein n is equal to 1, 2 or 4. The motivation for doing this is that application of Abadi can be further extended further to another discrete value space.

Regarding claim 4 (depends on claim 1), Abadi discloses the method wherein the quantized CNN does not comprise a fully connected layer (page 5, section 2.4, 2nd para., this layer enables—but does not mandate—mixing between the key and the plaintext bits).

Regarding claim 5 (depends on claim 1), Abadi discloses the method wherein the quantized CNN comprises at least one convolution layer, said implementation is an implementation of at least one convolution layer (page 5, section 2.4, The FC layer is followed by a sequence of convolutional layers).
However, Abadi fails to explicitly disclose wherein the implementation is a white-box implementation.    
However, in a similar field of endeavor Sanfelix discloses a method for unboxing the white-box practical attacks against obfuscated ciphers (abstract). In addition, Sanfelix discloses that implementing a white-box implementation for data encrypting (section 1.3.2 – 1.3.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abadi, and using a white-box implementation. The motivation for doing this is to enhance protection against attacker so that the application of Abadi can be extended.

Regarding claim 7 (depends on claim 5), Abadi discloses the method wherein the CNN is called CNN with separable convolutions, and comprises first convolution layers implementing a single filter per input channel, and second convolution layers each combining the outputs of a first convolution layer (page 5, section 2.4, 2nd para., 
this layer enables—but does not mandate—mixing between the key and the plaintext bits).

Regarding claim 8, Abadi discloses a method for classifying an input datum (page 5, section 2.4), characterized in that it comprises the implementation of steps consisting of: 
(b) Storing, on means for storing data (22) of a terminal (2) (page 3, Fig. 1, implemented on a (computer) neural network system), an implementation of at least one layer of a convolutional neural network, CNN, called quantized CNN (page 5, section 2.4, “a sequence of convolutional layers”), having parameters valued in a discrete space (page 3, 2nd para. “tuples of floating-point numbers”; page 5, section 2.5, 1st para. “random selection”), said implementation being predetermined based on at least one of said parameters (pages 4 – 5, section 2.3, (initial) train, more training, refinements); 
(c) Classifying, by the means for processing data (21) of the terminal (2), said encrypted input datum, by means of the quantized CNN (page 3, 2nd para.; page 5, section 2.5, 1st para.), by applying said implementation (page 3, Fig. 1; page 5, section 2.4).
However, Abadi fails to explicitly disclose wherein the implementation is a white-box implementation.    
However, in a similar field of endeavor Sanfelix discloses a method for unboxing the white-box practical attacks against obfuscated ciphers (abstract). In addition, Sanfelix discloses that implementing a white-box implementation for data encrypting (section 1.3.2 – 1.3.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abadi, and using a white-box implementation. The motivation for doing this is to enhance protection against attacker so that the application of Abadi can be extended.

Regarding claim 9 (depends on claim 8), Abadi discloses the method comprising a prior step (a) of learning said quantized CNN in accordance with the method according to any of claims 1 to 7 (pages 4 – 5, section 2.3, (initial) train, more training, refinements from its already determined parameters).

Regarding claims 10 and 11, they are corresponding to claim 1, thus, they are interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadi in view of Sanfelix, and in further view of Gilad-Bachrach et al. (“WO 2016/118206”, IDS), hereinafter referred as Gilad-Bachrach.

Regarding claim 6 (depends on claim 5), Sanfelix discloses the method wherein the implementing is a white-box implementation for data encrypting (section 1.3.2 – 1.3.3).
	However, Abadi in view of Sanfelix fails to explicitly disclose the method wherein the CNN further comprises a non-linear layer following the convolution layer, said implementation is a implementation of at least one convolution layer and one non-linear layer.
However, in a similar field of endeavor Gilad-Bachrach discloses a method for encrypting data using neural network (abstract). In addition, Gilad-Bachrach discloses that a non-linear layer following the convolution layer, said implementation is a implementation of at least one convolution layer and one non-linear layer (claims 5, 9 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abadi in view of Sanfelix, and a non-linear layer following the convolution layer, said implementation is a implementation of at least one convolution layer and one non-linear layer. The motivation for doing this is to solve more complicated problems so that the application of Abadi can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668